 



Exhibit 10.2
Tuesday July 31, 2007
WITHOUT PREJUDICE
DELIVERED TO:
John Dennehy
Dear John
Re: Cott Corporation (“Cott”) — Termination of Employment
We are writing to notify you that your employment with Cott is hereby terminated
without cause, effective August 31st 2007.
Cott appreciates your contribution to the corporation and with a view to
resolving all matters on an amicable basis, has prepared the following severance
arrangements:

1.   Date of Termination

The effective date of termination of employment is August 31st, 2007 (the
“Termination Date”).

2.   Accrued Salary and Vacation Pay

You will be paid your salary and accrued vacation pay to the Termination Date.
These payments will be less applicable statutory deductions and withholdings and
paid in a lump-sum payment during the next pay period immediately following the
Termination Date.

3.   Severance Payment and Out-Placement

As outlined in your Retention, Severance and Non-Competition Plan Agreement
dated May 11, 2007 and in the Amended and Restated Retention, Severance and
Non-Competition Plan dated June 25, 2007 (Collectively, the “Retention
Agreement”) we have agreed to pay you a lump-sum payment equal to 2 times your
annual base salary, car allowance, bonus at target and a prorated bonus for the
current bonus year, as outlined below. You will receive these payments on the
next pay run after your Termination Date. Such payments will be made on the
basis that you will continue to perform your duties and our agreement to make
such payments will be null and void if the reason for termination is Cause or
resignation without Good Reason (as such terms are defined in the Retention
Agreement) before the Termination Date.
The payment will be equal to $2,050,236 (less applicable withholdings),
calculated as follows;
Annual Base Salary ($386,250) + Car Allowance ($16,000) + Bonus @ Target
($386,250) + Replacement Benefit Costs ($7,868 — for the Annual Executive
Medical) Total $796,368
Multiple by 2 X = $1,592,736 + Plus Pro-rated Bonus @ Target equal to 8 months
($257,500) and one off payment for relocation costs of $200,000 to equal the
total of $2,050,236.

 



--------------------------------------------------------------------------------



 



Your Performance Share Units (PSU) awards in 2006 and 2007 will be vested based
on a pro rated basis based on your target (100%) award, is 2/3 of the 2006 award
at target and 1/3rd of the 2007 award at target will be vested (totalling 43,710
PSU’s, in the aggregate), subject to, and without any limitation to, any
additional rights you may have under the Retention Agreement, including without
limitation, additional rights arising on a Change of Control during a Change of
Control Window (as such terms are defined in the Retention Agreement).Your pro
rata entitlement described above will be paid to you on the first pay period
following August 31st 2007 as a cash payment based on the closing price of the
Cott Stock on the TSX on your Termination Date (subject to adjustment under the
terms of the Retention Agreement arising on a Change in Control during a Change
of Control Window). Such amounts will be less applicable withholdings.
In addition, we will pay for the cost of the following outplacement services for
a maximum of six (6) months with Right Management Consultants: Executive
Service. The outplacement services will not be available to you after
December 31, 2009.

4.   Benefits

We confirm that the following benefits will continue for a period of 24 months
following the Termination Date or until alternative employment is secured that
provides comparable benefits: Extended Health Care, Dental and Vision, Basic
Life and AD&D, Executive Life Insurance and Executive Long Term Care Insurance.
All other benefits will terminate effective August 31st 2007.

5.   Expenses

To the extent that you have incurred any proper travel, entertainment or other
business expenses, you will be reimbursed in accordance with Cott’s policy. All
expense reports must be submitted within 30 days of your Termination Date.

6.   Stock Options/Share Purchase Plan/DPSP/RSP

All of your rights with respect to vested stock options that you hold personally
will continue after the termination of your employment, subject to the
provisions of the Cott’s Restated 1986 Common Share Option Plan as amended (the
“Option Plan”), for 60 days following the Termination Date, and thereafter such
options shall be null and void.
All other rights under Cott’s share purchase plans (other than the PSU Plan
under which your entitlement shall be as described as above) and other long-term
incentive plans, including, without limitation, all rights to unvested shares
under the 401k Plan and Employee Share Purchase Plan shall terminate on the
Termination Date in accordance with those plans. Rights under these plans that
have vested as of the Termination Date will continue in accordance with and
subject to the terms of the applicable plans.

7.   No Other Payments

Other than as set out in Section 7 of the Retention Agreement, the payments and
other entitlements set out in this letter, including the attached schedules,
constitute your complete entitlement and Cott’s complete obligations whatsoever,
including with respect to the cessation of your employment, whether at common
law, statute or contract. For greater certainty, we confirm that, other than as

2



--------------------------------------------------------------------------------



 



set out in Section 7 of the Retention Agreement, you are not entitled to any
further payment (including any bonus payments), benefits, perquisites,
allowances or entitlements earned or owing to you from Cott pursuant to any
employment or any other agreement, whether written or oral, whatsoever, all
having ceased on the Termination Date without further obligation from Cott. All
amounts paid to you pursuant to this letter shall be deemed to include all
amounts owing pursuant to the Employment Standards Act, 2000 and any applicable
state wage payment or wage collection law, and such payments represent a greater
right or benefit than that required under the Employment Standards Act, 2000 and
any applicable state wage payment or wage collection law.

8.   Resignation & Release

You will resign as an officer and director of Cott (and any direct and indirect
affiliates, subsidiaries and associated companies) with effect as of the
Termination Date. In this respect, you agree to execute and deliver the
Resignation Notice attached hereto as Schedule “1” and such further
documentation as may be required by Cott, in its sole discretion, in order to
effect this resignation. You agree to sign the Release Agreement in the form
attached as Schedule “2” to this letter, which is a condition precedent to you
receiving any severance payments hereunder that are in excess of payments
required by statute.

9.   Your Continuing Obligations

  (a)   You will continue to abide by all of the provisions of your Employment
Agreement through the Termination Date, and with all of the provisions of the
Retention Agreement through the Termination Date and thereafter following the
cessation of your employment in accordance with and subject to the terms of the
Retention Agreement and this letter agreement.     (b)   You are required to
return to Cott within five (5) business days of the Termination Date all of the
property of Cott in your possession or in the possession of your family or
agents including, without limitation, wireless devices and accessories, computer
and office equipment, keys, passes, credit cards, customer lists, sales
materials, manuals, computer information, software and codes, files and all
documentation (and all copies thereof) dealing with the finances, operations and
activities of Cott, its clients, employees or suppliers.     (c)   You will
maintain the severance arrangements as set out in this letter in the strictest
confidence and will not disclose them except to your immediate family, or to the
extent that such disclosure may be required by law, or to permit you to obtain
tax planning, legal or similar advice     (d)   You will agree to cooperate
reasonably with Cott, and its legal advisors, at Cott’s request, direction and
reasonable cost, in connection with: (i) any Cott business matters in which you
were involved during your employment with Cott; or (ii) any existing or
potential claims, investigations, administrative proceedings, lawsuits and other
legal and business matters which arose during your employment involving Cott;
(iii) effecting routine administrative compliance with respect to any regulatory
requirements that were applicable to Cott during the period of your employment;
and (iv) completing any further documents required to give effect to the terms
set out in this letter with respect to which you have knowledge of the
underlying facts.

3



--------------------------------------------------------------------------------



 



  (e)   You agree to indemnify and hold harmless Cott and its Affiliates (as
defined in the Retention Agreement), together with its and their respective
officers, directors and employees, from and against any and all damages, taxes,
penalties, interest, expenses and any other costs imposed under, in connection
with, or related to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), with respect to payments and benefits provided pursuant to
this letter agreement including, but not limited to, any penalties associated
with failure to report or failure to withhold.

10.   Taxes

All payments referred to in this letter will be less applicable withholdings and
deductions, and you shall be responsible for all tax liability resulting from
your receipt of the payment and benefits referred to in this letter, except
(i) to the extent that Cott has withheld funds for remittance to statutory
authorities, and (ii) to the extent provided otherwise in your Retention
Agreement with respect to any Gross-Up Payment. For greater certainty, we
confirm that Section 7 of the Retention Agreement provides for a Gross-Up
Payment in connection with any excise tax imposed under Section 4999 of the Code
and not in connection with any tax, penalty or interest imposed under (or in
connection with) Section 409A of the Code. In no event are you entitled to any
payment from Cott with respect to any tax, penalty or interest imposed under (or
in connection with) Section 409A of the Code, and in no event shall any such
tax, penalty or interest be taken into account for purposes of determining the
amount of any payment due under Section 7 of the Retention Agreement.

11.   General

  (a)   Entire Agreement:   The agreement confirmed by this letter and the
attached schedules constitutes the entire agreement between you and Cott with
reference to any of the matters herein provided or with reference to your
employment or office with Cott, or the cessation thereof. All promises,
representations, collateral agreements, offers and understandings not expressly
incorporated in this letter agreement are hereby superseded and have no further
effect. For greater certainty, your entitlement under Section 7 of the Retention
Agreement is expressly incorporated in this letter.     (b)  
Severability:   The provisions of this letter agreement shall be deemed
severable, and the invalidity or unenforceability of any provision set out
herein shall not affect the validity or enforceability of the other provisions
hereof, all of which shall continue in accordance with their terms.     (c)  
Full Understanding:   By signing this letter, you confirm that: (i) you have had
an adequate opportunity to read and consider the terms set out herein, including
the Release Agreement attached, and that you fully understand them and their
consequences; (ii) you have been advised, through this paragraph, to consult
with legal counsel and have obtained such legal or other advice as you consider
advisable with respect to this letter agreement, including attachments;
(iii) you have consulted with legal counsel regarding the application of
Section 409A of the Code to the payments and benefits provided pursuant to this
letter agreement; (iv) you are signing this letter voluntarily, without
coercion, and without reliance on any representation, express or implied, by
Cott, or by any director, trustee, officer, shareholder, employee or other
representative of Cott; and (v) you have been provided with the 45-day
consideration period and seven-day revocation period described in the attached
Release Agreement.

4



--------------------------------------------------------------------------------



 



  (d)   Arbitration:   In the event any dispute arises between you and Cott with
respect to the interpretation, effect or construction of any provisions of this
Agreement, either Cott or you may refer the matter to final and binding
arbitration without right of appeal, pursuant to the United States Federal
Arbitration Act, as applicable, for the disputed matters to be determined by an
arbitrator that is to be mutually agreed upon, upon written notice to the other,
whereupon, subject to the availability of such an arbitrator, the arbitration
hearing will commence within 30 days of the said notice, without formality, with
the costs of the arbitration to be shared equally between the parties, subject
to such order for costs as the arbitrator may determine in his or her sole
discretion. The arbitration shall be conducted pursuant to the then-existing
rules and regulations of the American Arbitration Association to the extent not
inconsistent with this letter agreement.     (e)   Currency:   All dollar
amounts set forth or referred to in this letter refer to US currency.     (f)  
Governing Law:   To the extent the laws of the United States must apply, the
agreement confirmed by this letter shall be governed by the laws of the State of
Florida.

* * *
If this offer is acceptable to you once you have had an opportunity to review
it, please sign the acknowledgement below to confirm your acceptance of same and
return to Sher Zaman at Queens Quay.
If you have any questions regarding the terms set out in this letter, please
feel free to contact myself or Sher Zaman.
Yours very truly,
COTT CORPORATION
Per:
/s/ Abilio Gonzalez
 
Enclosures:
1.   Schedule “1” — Resignation Notice
2.   Schedule “2” — Release Agreement

5



--------------------------------------------------------------------------------



 



Acknowledgement and Acceptance
I acknowledge that I have been provided 45 days to review this letter and the
attached Release Agreement and Resignation Notice, which I acknowledge is a
reasonable period of time, and seven days thereafter to revoke the letter
agreement and attached Release Agreement, if I so choose. I also acknowledge
that I have been advised, by this paragraph, and have had the opportunity to
obtain independent legal advice and that the only consideration for the attached
Release Agreement is as referred to in this letter and the Release Agreement. I
confirm that no other promises or representations of any kind have been made to
me to cause me to sign this acknowledgement and acceptance.
 

     
/s/  John Dennehy
 
  August 8, 2007
 
John Dennehy
  Date

6



--------------------------------------------------------------------------------



 



SCHEDULE “1”
RESIGNATION NOTICE

TO:    COTT CORPORATION   AND TO:    ALL DIRECT AND INDIRECT AFFILIATES,
SUBSIDIARIES AND
ASSOCIATED COMPANIES THEREOF   AND TO:    ALL DIRECTORS THEREOF

 
I, John Dennehy confirm my resignation as a director and from all offices held
by me of Cott Corporation, including all direct and indirect affiliates,
subsidiaries, and associated companies, with effect as of August 31, 2007.
 
John Dennehy

7



--------------------------------------------------------------------------------



 



SCHEDULE “2”
RELEASE AGREEMENT
     In consideration of the mutual promises, payments and benefits provided for
in the annexed Cott Corporation Retention Severance and Non Competition Plan and
the letter dated July 31, 2007 to which this Release Agreement is a Schedule
(collectively, the “Plan”), and the release from John Dennehy (the “Employee”)
set forth herein, Cott Corporation (the “Corporation”) and the Employee agree to
the terms of this Release Agreement. Capitalized terms used and not defined in
this Release Agreement shall have the meanings assigned thereto in the Plan.
     1.   The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
annexed Plan, unless the Employee consents to the terms of this Release
Agreement. The Employee further acknowledges that he/she is under no obligation
to consent to the terms of this Release Agreement and that the Employee has
entered into this agreement freely and voluntarily.
     2.   In consideration of the payment and benefits set forth in the annexed
Plan and the Corporation’s release set forth in paragraph 5, the Employee
voluntarily, knowingly and willingly releases and forever discharges the
Corporation and its Affiliates, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns (collectively, “Releasees”), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Employee or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Employee. The release being provided by the Employee in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Employee’s employment relationship with the Corporation or any its
Affiliates, or the termination thereof, or under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act re-employment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans With Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his/her employment or
other engagement with the Corporation. In no event shall this Release apply to
the Employee’s right, if any, to indemnification, under the Employee’s
employment agreement or otherwise, that is in effect on the date of this Release
and, if applicable, to the Corporation’s obligation to maintain in force
reasonable director and officer insurance in respect of such indemnification
obligations.
     3.   The Employee acknowledges and agrees that he/she shall not, directly
or indirectly, seek or further be entitled to any personal recovery in any
lawsuit or other claim against the Corporation or any other Releasee based on
any event arising out of the matters released in paragraph 2.

8



--------------------------------------------------------------------------------



 



     4.   Nothing herein shall be deemed to release: (i) any of the Employee’s
rights under the Plan; or (ii) any of the vested benefits that the Employee has
accrued prior to the date this Release Agreement is executed by the Employee
under the employee benefit plans and arrangements of the Corporation or any of
its Affiliates; or (iii) any claims that may arise after the date this Release
Agreement is executed.
     5.   In consideration of the Employee’s release set forth in paragraph 2,
the Corporation knowingly and willingly releases and forever discharges the
Employee from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him/her by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Corporation, provided, however, that
nothing herein is intended to release any claim the Corporation may have against
the Employee for any illegal conduct or arising out of any illegal conduct.
     6.   The Employee acknowledges that he/she has carefully read and fully
understands all of the provisions and effects of the Plan and this Release
Agreement. The Employee also acknowledges that the Corporation, by this
paragraph and elsewhere, has advised him/her to consult with an attorney of
his/her choice prior to signing this Release Agreement. The Employee represents
that, to the extent he/she desires, he/she has had the opportunity to review
this Release Agreement with an attorney of his/her choice.
     7.   The Employee acknowledges that he/she has been offered the opportunity
to consider the terms of the Letter Agreement and this Release Agreement for a
period of at least forty-five (45) days, although he/she may sign it sooner
should he/she desire. The Employee further shall have seven (7) additional days
from the date of signing this Release Agreement to revoke his/her consent hereto
by notifying, in writing, the Chief People Officer of the Corporation. This
Release Agreement will not become effective until seven days after the date on
which the Employee has signed it without revocation.
     8.   The Employee acknowledges that, by the attached Exhibit 1, which is
incorporated herein by reference, the Corporation has informed him/her in
writing of the time limits and eligibility requirements applicable to the
separation program; the category of employees eligible for the program; and the
job title and age of each employee selected or not selected for termination as a
result of the separation program.
Dated:

             
      Employee Name:


Cott Corporation
Per:       
 
        Name:           Title:        

9



--------------------------------------------------------------------------------



 



     EXHIBIT 1
     The Corporation is undergoing a group termination program as a result of a
restructuring of the Cott Management Committee Group “CMC Group.”. The Letter
Agreement and Release Agreement, which together provide for additional severance
benefits, will be offered to executives in the CMC Group whose employment is
terminated as a result of the restructuring. All CMC Group executives who are
being offered severance pay and other consideration must sign the Release
Agreement and return it to the General Counsel of the Corporation within
forty-five (45) days after receiving the Release Agreement. Once the Release
Agreement is signed, the employee has seven (7) days to revoke the Agreement.
     The following is a list of the job titles and ages of all employees within
the CMC Group to whom the Corporation is offering the Severance Program

     
Job Title
  Age  
President North America
  46  
Chief Legal and Corporate Development Officer
  49  
VP Communications
  41

     The following is a listing of the ages and job titles of employees in the
CMC Group who were not selected for layoff and offered this Severance Package:

     
Job Title
  Age  
Chief People Officer
  46  
Chief Supply and Manufacturing Officer
  50  
Chief Information and Shared Services Officer
  49  
Chief Financial Officer
  51  
President International
  49

 